Wright, J.
The substance of petitioner’s complaint is, that after making his answers as garnishee, he loft the jusr ticc’s, regarding it impossible that he would render judgment against him upon the showing made; that he was taken entirely by surprise when he learned that judgment had been rendered; that he did not learn this until it was too late to appeal or prosecute a writ of error; and that the matters stated in his answer did not warrant or justify such judgment.
It is no part of the office of the writ of certiorari to correct every alleged error of judgment in judicial .tribunals, which parties claim take them by surprise. .Nor again does this writ issue to correct an error, where the party has lost the plain, speedy, and adequate remedy pointed out by law, by his own fault or negligence. When the statute says that this writ may issue for certain purposes, when in the judgment of the court applied to, there is no other plain, speedy and adequate remedy, it was not intended to aid a party who had such a remedy, but has lost it by his own laches, by his own failure to attend to his proper duty.
The language used in Houston v. Wolcott, § Co. 7 Iowa. 173, (which was injunction by a garnishee to restrain the collection of a judgment rendered against him) is applicable here. It is there said that, “ The law will not protect a careless, negligent garnishee any more than it will justify carelessness in any other party or suitor. He ought to show that his failure to make defense, was not attributable to his own omission, neglect or default.”
*20There was no error in refusing the writ.
Judgment affirmed.